Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/21 has been entered.
 
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Subject Matter Eligibility Standard
The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted. 
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1. Certain method of organizing human activity such as 
fundamental economic concept or commercial and legal interactions.
2. A mental process.
3. Mathematical relationships/formulas.

Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
In the first analysis, it is found that the claim indeed recites a series of steps and therefore, is a process – one of the statutory categories. 
In the second analysis, Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “switching of direct deposit payment destination account,” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea. 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “displaying information identifying an employer; generating a second request to switch the direct deposit payment destination for the user and a server system.” These additional See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “sending a request to switch a direct deposit payment destination,” as transmission of data is also an insignificant extra-solution activity. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a server system— that is, mere instructions to apply a generic computer to the abstract idea. Thus, applying an exception using a server system cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer et al (Zimmer hereinafter, US PUB: 2014/0052594).
Re claim 1.   Zimmer discloses a method of switching of direct deposit payment destination account comprising: displaying, under control of a client system, information identifying an employer (see paras 0074); sending, in response to a single action being performed, a request to switch a direct deposit payment destination, along with an identifier uniquely identifying, a user making the switch, to a server system (see fig.6 and paras 0019); the server system in response to the receiving the request, retrieving additional information previously stored for the user identified by the identifier in the received request (see paras 0020-0023); the additional information comprising at least one or more switching data associated with one or more employers of the user (see paras 0074), the one or more switching data having been obtained from another user sharing  generating a second request to switch the direct deposit payment destination for the user identified by the identifier in the received request based on the retrieved additional information (see paras 0070), the generated request being thereby fulfilled without requiring multiple user interaction steps to complete the switching of the direct deposit payment destination (see paras 0098).
Re claim 2.    Zimmer further discloses the method of claim 1, wherein the displaying of information includes displaying information indicating the single action (see paras 0098).
Re claim 3.    Zimmer further discloses the method of claim 1, wherein the single action is one of clicking or tapping a button, speaking a sound, a facial movement, a facial gesture, or a body gesture (see paras 0098).
Re claim 4.    Zimmer further discloses the method of claim 1, wherein a user of the client system does not need to explicitly identify themselves when placing an order (see paras 0098).
Re claim 5.    Claim 5 recites similar limitations to claim 1 and thus rejected using the same art and rationale as in claim 1. 

Re claim 7.    Zimmer further discloses the client system of claim 5, wherein the single action is one of a clicking of a mouse button, a tap of a touch screen device, a voice, a finger print, a biometrics identifier, a facial movement, a camera image, a video, or a body gesture.
Re claim 8.    Claim 8 recites similar limitations to claim 1 and thus rejected using the same art and rationale as in claim 1. 
Re claim 9.    Zimmer further discloses the server system of claim 8, wherein the request is sent by a client system in response to a single action being performed (see paras 0098).
Re claim 10.    Claim 10 recites similar limitations to claim 1 and thus rejected using the same art and rationale as in claim 1. 
Re claim 11.    Zimmer further discloses the method of claim 10, wherein the server system uses an identifier sent along with the request to identify additional information needed to generate a switch of direct deposit payment destination account (see paras 0129).
Re claim 12.    Zimmer further discloses the method of claim 11, wherein the identifier identifies the client system and the server system provides the identifier to the client system (see paras 0129).
Re claim 13.    Zimmer further discloses the method of claim 10, wherein the client system and server system communicate via the Internet (see paras 0072).

Re claim 15.    Zimmer further discloses the method of claim 10, including sending from the server system to the client system a confirmation that the switching process has started and a confirmation that the switching process has completed (see paras 0098).
Re claim 16.    Zimmer further discloses the method of claim 10, wherein the single action is clicking a mouse button or tapping of a touch screen device when a cursor or finger is positioned over a predefined area of the displayed information (see paras 0098).
Re claim 17.    Zimmer further discloses the method of claim 10, wherein the single action is a sound generated by a user (see paras 0098).
Re claim 18.    Zimmer further discloses the method of claim 10, wherein the single action is depressing of a key on a key pad (see paras 0098).
Re claim 19.    Zimmer further discloses the method of claim 10, wherein the single action is selecting or swiping using a pointing device (see paras 0098).
Re claim 20.    Zimmer further discloses the method of claim    10,    wherein the    single    action is selection of a displayed indication (see paras 0098).
Re claiam 21.    Zimmer further discloses the method of claim    10,    wherein the    single    action is authentication with finger-print reader (see paras 0098).

Re claim 23.    Zimmer further discloses the method of claim    10,    wherein the    displaying includes displaying partial information supplied by the server system as to the identity of a user of the client system (see paras 0070). 
Re claim 24.    Zimmer further discloses the method of claim 10, wherein the displaying includes displaying partial employer information supplied by the server system (see paras 0042, 0072).
Re claim 25.    Zimmer further discloses the method of claim 10, wherein the displaying includes displaying partial direct deposit payment destination account information supplied by the server system (see paras 0042).
Re claim 26.    Claim 26 recites similar limitations to claim 1 and thus rejected using the same art and rationale as in claim 1. 
Response to Arguments
Applicant's arguments filed on 02/16/21 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the prior art of record fails to disclose a user device that, in response to a single user action, sends a request to switch a direct deposit payment destination from a first account to a second account based on an identifier uniquely identifying the user requesting the switch,” the exaimer finds this argument unpersuasive. Zimmer teaches both manual and automatic switching tools. Zimmer further teaches that a switch system may execute switch tool to receive and parse a customer's selection to initiate a switch for a bill pay transaction. The Switch tool may be configured to, when executed by a processor, perform 
In response to applicant’s argument that the switching system, as claimed in the current application, provides improvements over the technical and technological fields and computing system, the examiner finds this argument is unpersuasive.  Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “displaying information identifying an employer; generating a second request to switch the direct deposit payment destination for the user and a server system.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the process of switching data using a generic computer system. The examiner further contends that the server system is nothing but a generic computer that is adapted to simply receive, store, process, transmit and display data. In addition, a mere data gathering step, such as “retrieving additional information previously stored for the user…” is insignificant extra-solution activity that is insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “sending a request to switch a direct deposit payment destination,” as transmission of data is also an insignificant extra-solution activity. Thus, it is 
Regarding the argument that the examiner has failed to explain clearly and specifically why the dependent claims are ineligible, the examiner contends that the dependent claims 2-4, 6-7, 9, 11-20 and 23-25 do not recite additional elements but merely further narrow the scope of the abstract idea. Consequently, they are ineligible. While dependent claims 21-22 recite additional elements, these additional elements merely apply generic systems/devices to the abstract idea. They are ineligible. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OJO O OYEBISI/Primary Examiner, Art Unit 3697